DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/18/2022, No Claims have been cancelled, and Claims 1-20 are pending.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wynne (US PGPub 2010/0249646), Sartor (US PGPub 2019/0209194) and Knapp (US PGPub 2020/0305866 does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 7, and 15, which recite, inter alia " buttress material through which staples are fired into tissue, the buttress material being affixed to at least a portion of the open end, wherein in operation of the specimen retrieval bag the staples are fired through the buttress material into the tissue".  The novelty of this invention is the buttress material which is on the open end of the specimen bag which allows for the bag to be securely stapled closed.
The closest prior arts of record disclosed above teach specimen retrieval bag similar to that of Claims 1, 7, and 15,  however the prior art of record does not disclose that in operation staples are fired through the buttress material into the tissue.  (See Applicant’s Arguments filed 04/18/2022).
Because none of the prior art documents of record teach a specimen retrieval bag as recited in Claims 1, 7, and 15, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims *** according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771